Citation Nr: 1033033	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  06-23 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
coronary artery disease. 

2.  Entitlement to an initial disability rating in excess of 30 
percent disabling for posttraumatic stress disorder (PTSD) from 
May 31, 2005 to January 12, 2007.

3.  Entitlement to an initial disability rating in excess of 70 
percent disabling for PTSD from January 12, 2007.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1963 to April 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2006 and February 2009 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, TX.  The Veteran testified at a Board hearing at the RO in 
April 2010 before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript of that hearing has been associated with 
the record on appeal.

At the time of the hearing, the Veteran submitted additional 
evidence that had not been considered by the RO.  A remand, 
pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the 
Veteran submitted a waiver of RO jurisdiction.

During testimony, the Veteran was given a period of 30 days to 
submit additional evidence regarding his PTSD claim.  However, 
the time period lapsed and the Veteran did not submit the 
additional evidence.

The Board notes that the RO described the issues as entitlement 
to an earlier effective date for the 70 percent evaluation 
assigned to the service-connected PTSD.  In appealing his 
disability rating, the Veteran requested that his current 70 
percent be applied to the date of service connection.  However, 
as the Veteran's disability rating is considered a staged rating 
and the evaluation of the Veteran's disability is on appeal for 
the entire period, the question is not entitlement to an earlier 
effective date for the 70 percent disability rating, but rather 
entitlement to an increased disability rating for the entire 
period on appeal.  As such, the Board addresses the issue below 
as entitlement to a disability rating in excess of 30 percent 
disabling from May 31, 2005 to January 12, 2007, rather than 
entitlement to an earlier effective date for the 70 percent 
disability rating.  The Board will address in its analysis 
whether a 70 percent disability rating is warranted from the date 
of service connection as requested by the Veteran. 

The Board acknowledges that the Veteran again raised a claim of 
entitlement to service connection for heart disease as due to 
exposure to Agent Orange during his hearing.  Although he is 
presently service-connected for coronary artery disease, his 
compensation is based on aggravation from his service-connected 
PTSD and has thus been deducted from what he would receive if the 
heart disease was granted based on direct service connection.  
The Board notes that the new pending regulations regarding a 
presumption of service connection for ischemic heart disease for 
Veterans exposed to herbicides may apply in this case.  Thus, 
the issue of entitlement to direct service connection for heart 
disease due to exposure to herbicides has been raised by the 
record, but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  The Veteran's coronary artery disease is manifested by 
ejection fraction of 55 percent and workload of 7 METs, and not 
manifested by chronic congestive heart failure, a workload of 3 
METs or less, or an ejection fraction of less than 30 percent.    

2.  From May 31, 2005 to January 12, 2007, the Veteran's PTSD was 
manifested by disturbances of motivation and mood, including 
nightmares, anxiety, and depression, difficulty in establishing 
and maintaining effective work and social relationships, and 
impaired immediate recall, and a GAF score range from 55 to 65; 
and not manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, impaired judgment, or impaired 
abstract thinking.

3.  From January 12, 2007, the Veteran's PTSD was manifested by 
anxiety, panic attacks, depression, insomnia, crying spells, 
anhedonia, and nightmares, as well as obsessions, racing 
thoughts, headaches, anger control problems, irritability, memory 
disturbances, and some dissociative phenomena, and a GAF score 
range of 45 to 40; and not manifested by total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent danger 
of hurting self or others, intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), disorientation to time or place, or memory 
loss for names of closest relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
aggravation of coronary artery disease by the Veteran's service-
connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.322, 
3.321, Part 4, 4.7, 4.104, Diagnostic Code 7005 (2009). 

2.  The criteria for a disability rating in excess of 30 percent 
disabling for PTSD from May 31, 2005 to January 12, 2007 have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2009). 

3.  The criteria for a disability rating in excess of 70 percent 
disabling for PTSD from January 12, 2007 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

The Veteran's coronary artery disease and PTSD claims arise from 
his disagreement with the initial evaluations following the 
grants of service connection.  VCAA notice regarding the service 
connection claims was furnished to the Veteran in October 2005, 
January 2007, August 2007, July 2008, and October 2008.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).


Duty to Assist

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service treatment 
records, VA treatment records, private treatment records, VA 
examination reports, Social Security Administration records, and 
lay evidence.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to decide 
the case and no further action is necessary.  See generally 38 
C.F.R.  § 3.159(c).  The Veteran testified that he might be able 
to get police records from a recent "road rage" incident and 
was given a period of 30 days to submit the evidence, but did not 
do so.  No additional pertinent evidence has been identified by 
the claimant.   

The Veteran was afforded VA examinations in June 2007, August 
2007, December 2007, and November 2008.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Given that the claims file was reviewed 
by the examiners and the examination reports set forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, the 
Board finds the examinations to be sufficient.  Thus, the Board 
finds that a further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issue on appeal.

Analysis

Increased Disability Ratings

The present appeal involves the Veteran's claim that the severity 
of his service-connected coronary artery disease and PTSD 
warrants a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Where, as in the instant case, the appeals arise from the 
original assignments of disability evaluations following awards 
of service connection, the severity of the disabilities at issue 
is to be considered during the entire period from the initial 
assignment of the disability ratings to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  Separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim or is 
in equal balance, the claim is allowed.  Id. 

Coronary Artery Disease

The Veteran's service-connected coronary artery disease has been 
rated by the RO under the provisions of Diagnostic Code 7005 for 
arteriosclerotic heart disease (coronary artery disease).  Under 
this regulatory provision:

Chronic congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, or; 
left ventricular dysfunction with an ejection fraction of less 
than 30 percent warrants a 100 percent disability rating;

More than one episode of acute congestive heart failure in the 
past year, or; workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent warrants a 60 percent disability 
rating. 

Workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, or; 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray warrants a 30 percent 
disability rating;

And workload of greater than 7 METs but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, or; 
continuous medication required warrants a 10 percent disability 
rating.   38 C.F.R. § 4.104, Diagnostic Code 7005.

The Board notes that the Veteran's coronary artery disease is 
service connected on the basis of aggravation by the Veteran's 
PTSD.  When a disability is service-connected by aggravation, it 
is necessary to deduct from the present evaluation, the degree, 
if ascertainable, of the disability existing at the time of the 
claim for service connection based on aggravation, in terms of 
the rating schedule.  If that disability is total, no deduction 
will be made.  If the degree of disability prior to the 
aggravation is not ascertainable in terms of the schedule, no 
deduction will be made.  38 C.F.R. § 3.322.

The Board notes that in April 1994 prior to the Veteran's 
diagnosis and service connection for PTSD, the Veteran's coronary 
artery disease was evaluated in a manner applicable to the rating 
schedule.  At that time, the Veteran's ejection fraction was 
evaluated at 44 percent.  Based upon that finding, the Veteran 
met the criteria for a 60 percent disability rating prior to his 
diagnosis and aggravation by PTSD.  Therefore, the level of 
aggravation is calculated by subtracting 60 percent from his 
current disability level.  As such to receive a compensable 
disability rating, the Veteran's symptomatology must meet the 
criteria for the next higher available rating.  The next higher 
available disability rating under Diagnostic Code 7005 is a 100 
percent disability rating.  38 C.F.R. § 4.104, Diagnostic Code 
7005.

As seen above, to meet a 100 percent disability rating, the 
evidence must show chronic congestive heart failure, or workload 
of 3 METs or less results in dyspnea, fatigue, angina, dizziness, 
or syncope, or left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  The Board notes that the 
Veteran's ejection fraction was evaluated at 50 percent in 
October 2002.  An August 2007 VA examination report notes that 
the Veteran has no congestive heart failure.  The examiner 
estimated his METs to be 5.  In September 2008, the Veteran's 
ejection fraction was evaluated at 55 percent and his workload 
was 7 METs.  A November 2008 VA examination report notes that the 
Veteran had not had congestive heart failure.  

These measurements place the Veteran's disability rating at 60 
percent or less.  At no time was the Veteran diagnosed with 
chronic congestive heart failure, a workload of 3 METs or less, 
or an ejection fraction of less than 30 percent.    

The level of impairment associated with the coronary artery 
disease has been relatively stable throughout the appeals period, 
or at least has never been worse than what is warranted for a 0 
percent rating on the basis of aggravation for the service-
connected PTSD.  Therefore, the application of staged ratings 
(i.e., different percentage ratings for different periods of 
time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The preponderance of the evidence is against the initial rating 
claim for coronary artery disease; there is no doubt to be 
resolved; and a higher initial rating is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

PTSD

The Veteran's service-connected PTSD has been rated under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
this regulatory provision:

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent disability rating is warranted if the Veteran 
experiences occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect, circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran 
experiences occupational and social impairment, with deficiencies 
in most area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near- 
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); inability to establish and 
maintain effective relationships.

A 100 percent disability rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of closest 
relatives, own occupation, or own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the Veteran's capacity for adjustment 
during periods of remission.  The evaluation must be based on all 
evidence of record that bears on occupational and social 
impairment rather than solely on an examiner's assessment of the 
level of disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a).  Although the extent of social impairment is a 
consideration in determining the level of disability, the rating 
may not be assigned solely on the basis of social impairment.  
38 C.F.R. § 4.126(b).

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth edition (DSM IV), a global assessment of 
function (GAF) score reflects the "psychological, social, and 
occupational functioning in a hypothetical continuum of mental 
health-illness."  DSM IV, American Psychiatric Association 
(1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 
31-40 indicates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking or mood (e.g., 
depressed man avoids friends, neglects family, and is unable to 
work; child frequently beats up younger children, is defiant at 
home, and is failing at school.  A GAF score of 41-50 indicates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score of 51-60 represents moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  A GAF score of 61-70 indicates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

May 31, 2005 to January 12, 2007

From May 31, 2005 to January 12, 2007 the Veteran's PTSD is rated 
as 30 percent disabling.  To receive the next higher 50 percent 
disability rating, the evidence must show occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.  

Through August 2006, VA examiners noted that the Veteran 
exhibited a full range affect.  His speech appeared to have a 
normal rate, rhythm, volume, and tone and was also described as 
fluent.  His thought processes were linear, logical, and goal-
directed.  His memory was intact to immediate recall and recent 
and remote memory.  His judgment was fair to good.  His 
reliability was described as fair.  The Veteran did note some 
difficulty sleeping.  The Veteran was assigned a Global 
Assessment of Functioning (GAF) score of 65, indicating some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social occupational or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See DSM-IV, American Psychiatric Association 
(1994), pp.46-47.

In June 2006, a private psychiatrist described the Veteran's 
voice as variable from soft and direct to intrusively loud and 
disruptive.  His mood was variable with easy lapse into dysphoric 
hypomania.  His affect was generally full, but subject to lapses 
into lability.  His remote memory was good, but his immediate 
recall was impaired.  His judgment and insight were fair.  The 
examiner assigned GAF score of 55, indicating moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).  Id.  In July 2006, the private psychiatrist noted 
the Veteran's mood as variable with over-reactions to non-noxious 
stimuli.  His voice varied from quiet to loud and intrusive.  His 
affect was labile.  His remote memory was good although his 
immediate recall was impaired.  His judgment and insight were 
fair.  The examiner again assigned a GAF score of 55.

From September 2006 through December 2006, VA examiners noted 
nightmares, anxiety, and depression.  The Veteran's thought 
process was organized, linear, logical, and goal-directed.  He 
showed no hallucinations, suicidal or homicidal ideation, or 
evidence of delusions.  His behavior was appropriate, attitude 
cooperative, and insight and judgment fair.  His speech was 
fluent with normal rate, volume, and tone and his memory was 
intact.  His reliability was described as fair.  The examiners 
assigned GAF scores of 55 to 60.  

Based on the evidence cited above, the Board finds that the 
Veteran did not meet the criteria for a disability rating in 
excess of 30 percent disabling.  The Veteran's reliability was 
generally described as fair.  His affect and speech were normal.  
He did not experience panic attacks more than once a week.  He 
showed no difficulty in understanding complex commands.  His 
immediate recall was impaired, but in general his memory was 
described as intact.  His judgment and thinking were not 
impaired.  

The Board acknowledges that the symptoms listed in Diagnostic 
Code 9411 are not intended to constitute an exhaustive list, but 
rather serve as examples of the type and degree of the symptoms, 
or their effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Veteran did 
show disturbances of motivation and mood, including nightmares, 
anxiety, and depression, and difficulty in establishing and 
maintaining effective work and social relationships.  The Board 
finds however that these symptoms are adequately addressed under 
the criteria for a 30 percent disability rating as this rating 
criteria specifically addresses depressed mood, anxiety, 
suspiciousness, and chronic sleep impairment.  The GAF score 
range of 55 to 65 further supports a 30 percent rating, as these 
scores indicate mild to moderate impairment.  As such, a 
disability rating in excess of 30 percent disabling is not 
warranted from May 31, 2005 to January 12, 2007.

January 12, 2007 to the Present

From January 12, 2007 forward, the Veteran's PTSD is rated as 70 
percent disabling.  To receive the next higher 100 percent 
disability rating, the evidence must show total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of closest relatives, own occupation, or own name.  

The Veteran was afforded a VA examination in June 2007.  The 
Veteran reported nightmares and flashbacks as well as an 
irrational anger.  He also tends to be very emotional.  He also 
reported insomnia and startle symptoms.  The Veteran was able to 
engage in a normal range and variety of activities of daily 
living without interruption of his typical daily routine.  He 
enjoyed playing pool at home and was involved in a pool league.  
The Veteran's thought processes were logical, coherent, and 
relevant.  His speech was well understood and he exhibited good 
social skills.  He was well-oriented to time, place, person, and 
situation.  He complained of poor short term memory.  The 
examiner did note anxiety, panic attacks, depression, insomnia, 
crying spells, anhedonia, and nightmares, as well as obsessions, 
racing thoughts, headaches, anger control problems, and 
irritability.  He denied hallucinations.  The examiner assigned a 
GAF score of 45 indicating serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See DSM-
IV, American Psychiatric Association (1994), pp.46-47.

The Veteran received a mental function assessment from a private 
psychiatrist in August 2007.  At that time, the Veteran's 
grooming and hygiene were good.  He was oriented to time, place, 
and person.  His thought content was described as variable from 
socially contextual to responsive to intrusive dissociative 
episodes (flashbacks to combat experiences).  The examiner 
described the Veteran's thought process as despair laden 
depressive thinking with paranoia.  He noted that the Veteran 
rarely leaves his home without being armed with at least one 
firearm and several knives.  The Veteran's remote memory was 
good, but his immediate recall was very impaired, although 
functional with notes, prompts from his spouse, and other 
assists.  Insight and judgment were unpredictably impaired by 
states of agitation.  The GAF score was 45.

The Veteran was afforded a VA examination in December 2007.  The 
Veteran reported a bad temper with difficulty keeping 
relationships.  He noted no friends and a great deal of 
hypervigilance, daily intrusive thoughts, random flashbacks with 
some dissociative phenomena, and frequent nightmares.  The 
examiner estimated a moderate impact on occupational functioning 
if the Veteran was currently working.  The Veteran successfully 
completes normal activities of daily living without impairment 
and is capable of caring for himself independently.  The 
Veteran's thought process was logical, coherent, and relevant.  
The examiner noted fair reasoning and judgment as well as full 
orientation to time, person, place, and situation.  His long term 
memory was grossly intact, although is short-term memory and 
concentration were very poor.  The examiner noted some 
dissociative phenomena, but not full hallucinations.  The Veteran 
did not describe clear suicidality, but did indicate that he did 
not care if he lived or died.  He also reported a history of 
homicidal ideation.  The examiner noted that the Veteran did not 
appear completely unemployable due to the PTSD, but did note that 
PTSD symptoms significantly impacted his capacity to get along 
with people and maintain employment.  The GAF score was 45.

In April 2010, the Veteran's private psychiatrist described him 
as casually dressed and groomed.  His speech was clear with 
normal tone, although variable soft and loud, rate, and volume.  
The Veteran's remote memory was good but his immediate recall was 
only functional with notes and assists.  His thought process was 
linear and clear with minimal to moderate threats of flashbacks 
or episodes of paranoia.  The examiner opined that the Veteran's 
clinical features correspond to VA standards commensurate with a 
psychiatric disability rating of 100 percent disabling.  The 
examiner noted the following symptoms in support of his opinion: 
gross impairments in thought processes or communication - 
requiring the interventions of family and friends, grossly 
inappropriate behavior preventing most social interactions and 
all work situations, danger of hurting self or others with a long 
history of knife and gun fighting, suicidal ideation, and panic 
or depression affecting the ability to function independently, 
appropriately, and effectively.  The examiner assigned a GAF 
score of 40 indicating some impairment in reality testing or 
communication (e.g. speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g. 
depressed man avoids friends, neglects family, and is unable to 
work).  

The Veteran testified that he had been on several medications for 
his PTSD and was not social and would not go around crowds.  He 
further stated that he reacts violently to events and had a 
recent episode of "road rage" where he got into some legal 
trouble.  His wife further testified that she had been married to 
the Veteran for 26 years and he had fits of anger, depression, 
nightmares, and hypervigilance.  If he felt threatened he would 
hurt someone.

The Board finds that the Veteran's symptomatology does not meet 
the criteria set forth in the Rating Schedule for a 100 percent 
disability rating.  The Veteran did not exhibit gross impairment 
in thought processes or communication.  Although he showed some 
dissociative phenomena, he did not show persistent delusions or 
hallucinations.  His behavior was not generally described as 
grossly inappropriate.  He did present some danger of hurting 
others in the past and admitted some suicidal ideation.  The 
examiners consistently noted that he successfully performed 
activities of daily living without interruption.  He showed no 
disorientation to time or place.  Although he showed some memory 
loss, he did not forget names of closest relatives, his own 
occupation, or his own name.  

While the April 2010 psychiatrist found that the Veteran met the 
criteria for a 100 percent disability rating, he did not indicate 
any review of previous medical evidence of record.  Moreover, he 
presented contradictory findings on the report.  He found that 
the Veteran had gross impairment in thought process but also 
noted that his thought process was linear and clear with minimal 
to moderate threats of flashbacks or episodes of paranoia.  He 
stated that his behavior was grossly inappropriate and that he 
had persistent danger of hurting self or others, but also noted 
that the Veteran denied any immediate suicidal or homicidal 
intent.  These inconsistencies make this report less probative 
than the other treatment records, which more closely approximate 
the criteria for a 70 percent rating for PTSD.  The GAF score of 
40 reported by the April 2010 private psychiatrist indicates some 
impairment in reality testing or communication, but this was not 
shown by any of the other findings of record.  The evidence as a 
whole does not meet the criteria for a rating higher than 70 
percent.

Again, the Board acknowledges that the symptoms listed in 
Diagnostic Code 9411 are not intended to constitute an exhaustive 
list, but rather serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The 
Veteran did experience anxiety, panic attacks, depression, 
insomnia, crying spells, anhedonia, and nightmares, as well as 
obsessions, racing thoughts, headaches, anger control problems, 
irritability, and memory disturbances.  These symptoms are 
appropriately addressed under the criteria for a 70 percent 
disability rating.  Specifically, the criteria addressed 
obsessional rituals which interfere with routine activities, 
near- continuous panic or depression, impaired impulse control 
(such as unprovoked irritability with periods of violence), 
difficulty in adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships.  The 
GAF score range of 45-40 also supports the criteria for a 70 
percent rating, as it indicates serious symptoms.  The GAF score 
of 40, by itself, would support a 100 percent rating for PTSD as 
it indicates some impairment in reality testing.  However, this 
finding is based on an examination with contradictory findings 
and is less probative than the other evidence of record, which 
more closely approximates the criteria for a 70 percent rating 
for PTSD.  Therefore the Board finds that the Veteran's PTSD 
symptomatology does not rise to the level of a 100 percent 
disability rating from January 12, 2007 forward.  The Board will 
not address the requirements for a total disability rating due to 
individual unemployability (TDIU) as TDIU was granted in a June 
2009 rating decision.  

The Veteran is assigned staged ratings of 30 percent and 70 
percent for his PTSD.  Aside from these two periods of time, the 
level of impairment associated with the Veteran's PTSD has been 
relatively stable throughout the appeals period, or at least has 
never been worse than what is warranted for the ratings assigned.  
Therefore, any additional application of staged ratings (i.e., 
different percentage ratings for different periods of time) is 
not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran has argued that he is entitled to ratings higher than 
that assigned for his PTSD for the entire appeals period.  He 
essentially contends that the severity of his PTSD has been high 
for his entire life.  He is competent to report that which he can 
experience or observe; and there is no reason shown to doubt his 
credibility, in this regard.  However, as a layperson lacking in 
medical training and expertise, he cannot provide a competent 
medical opinion regarding the severity of his PTSD including 
clinical evaluation of social and occupational impairment.  Thus, 
his views are outweighed by the detailed opinions provided by the 
medical professionals who discussed the Veteran's PTSD and 
provided the relevant clinical testing to rate the claim.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the initial rating 
claim for PTSD; there is no doubt to be resolved; and a higher 
initial rating is not warranted.   Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service, for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court 
stated that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In regards to his coronary artery disease, the Veteran's 
disability was measured prior to aggravation and after 
aggravation in a manner consistent with the Rating Schedule.   
The Veteran's treatment records show the results of stress 
testing with values for ejection fraction and MET workload.  As 
the Rating Schedule adequately measures all aspects of his 
disability, extraschedular consideration is not warranted.

In regards to his PTSD, the Veteran reported anxiety, panic 
attacks, depression, insomnia, crying spells, anhedonia, and 
nightmares, as well as obsessions, racing thoughts, headaches, 
anger control problems, irritability, and memory disturbances. As 
explained above, the rating criteria addresses these symptoms, 
specifically addressing obsessional rituals which interfere with 
routine activities, near- continuous panic or depression, 
impaired impulse control (such as unprovoked irritability with 
periods of violence), difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.  Therefore, the Board is of the opinion 
that the Rating Schedule measures and contemplates these aspects 
of his disability, so that extraschedular consideration is not 
warranted.


ORDER

Entitlement to a compensable disability rating for coronary 
artery disease is denied. 

Entitlement to a disability rating in excess of 30 percent 
disabling for posttraumatic stress disorder (PTSD) from May 31, 
2005 to January 12, 2007 is denied.

Entitlement to a disability rating in excess of 70 percent 
disabling for PTSD from January 12, 2007 is denied.




____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


